DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected because FIG. 1 contains unlabeled rectangular boxes. These boxes should be provided with descriptive text labels in the interest of clarity.  
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show the limitation of claim 7: a lower surface of the flexible substrate is located between an upper surface of the upper electrode and an upper surface of the electrode pad in the semiconductor chip in a thickness direction of the semiconductor chip. 
According to FIG.9, the flexible substrate 100 is disposed on top of the electrode pad 101a. The upper electrode 101b is a distance apart. There is no illustration that the lower surface 100d is located between any surface of the upper electrode 101b and the upper surface 101aa. In FIG.9, the space between 101b and 101aa is filled with 101i, 101f, 101c, and 101p, but not 100. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains the part numbers that should be deleted.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.

Claim Objections
Claims 10 are objected to because of the following informalities:  
Claim 10, line 10: the  term “are” should be corrected to –is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 11-13 “wherein a height of a connection surface of the electrode pad connected to the connection conductor portion is lower than a height of a lower surface of the lower electrode” that renders the scope of the claim indefinite”. A surface is a layer of something. It is not clear whether the height of a connection surface and the height of a lower surface refer to (1) the thickness of the connection surface and the thickness of the lower surface, (2) the height of the connection conductor portion 101a and the height of the lower electrode 101c, or (3) a position, i.e., the connection surface is positioned lower than the lower surface of the lower electrode. For examination purpose, it is interpreted to be (3) to be in-lined with how FIG.9 is presented (the position of 101a is lower than the position of 101c when viewed from the side). Clarification with proper amendment is required. The rejection applies to claims 6 and 11 for the substantially identical limitations. 
Claim 2 recites in line 18 and claim 12 recites in lines 30-32 “…and forms a stepped portion”. It is not clear what structure or structural configuration forms a stepped portion. For examination purpose, the stepped portion is interpreted as being resulted from the positional difference between the electrode pad and the upper electrode, hence the electrode pad and the upper electrode is considered the stepped portion. 
Claim 2 recites in lines 19-20 and claim 12 recites in lines 1-2  “the flexible substrate extends along the stepped portion” that renders the scope of the claim indefinite. The flexible substrate has a fixed dimension and is placed in a fixed position in the ultrasound probe. It is not clear of the meaning of it “extending” along the stepped portion. 
Claims 3 and 13 recite that a direction in which the flexible substrate extends is a direction along each of any two or more sides of four sides of a main surface of the semiconductor chip. This limitation renders the scope of the claim indefinite for the following considerations: (1) the flexible substrate has a fixed dimension. It is not clear of the meaning of it “extending” in a direction; (2) it is not clear which surface refers to “a main surface” of the semiconductor chip; and (3) it is not clear of the meaning of “a direction along each of any two or more sides of four sides”. It is not clear whether it refers to a single direction, or two or more directions. 
Claim 4 recites in line 29 and claim 14 recites in line 11 “a front surface” and “a back surface”. It is not clear how the orientation of front and back are defined. 
Claim 9, line 2 of p.27, “the same height” lacks proper antecedent basis; and line 3 of p.27 “a height lower than…” – it is not clear whether “a height” refers to the same height as the height recited in line 2. For examination purpose, they are interpreted to be the same.
Claim 9 recites in line 2 of p.27 “a front surface…of the…film has the same height as an upper surface” that renders the scope of the claim indefinite”. A surface is a layer of something. It is not clear whether the height a front surface refer to (1) the thickness of the surface, (2) the thickness of the film, or (3) a position of the surface or the film. For examination purpose, it is interpreted to be (3). Clarification with proper amendment is required.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandori et al., US 2017/0067856 A1. Hereinafter Kandori.

Claim 1. Kandori teaches in FIG.3 an ultrasonic probe ([0079]: the photoacoustic probe) comprising: 
a semiconductor chip (120) in which an ultrasonic transducer (103) is formed ([0081]: the capacitive transducer 103 arranged on the chip) and 
an electrode pad (126) electrically connected to an upper electrode (202) or a lower electrode (203) of the ultrasonic transducer is provided ([0081]: the wiring connected to the first and second electrodes 202 and 203 on the front surface of the chip is drawn out to the electrode 126); and 
a flexible substrate (140) in which a connection conductor portion (151) electrically connected to the electrode pad (126) is provided and the connection conductor portion is disposed in a portion overlapping with a part of the semiconductor chip (120) in a plan view ([0080]: the flexible printed wiring 151 is directly connected to the back surface of the chip 120; and [0082]: the flexible printed wiring 151 electrically connected on the back surface of the chip 120 is fixed onto the supporting member 140), 
wherein a height of a connection surface of the electrode pad connected to the connection conductor portion (126) is lower than a height of a lower surface of the lower electrode (203) (FIG.3: the position of 126 is lower than the position of 203).

Claim 2. Kandori further teaches that
an upper surface of the electrode pad (126) is disposed at a position lower than an upper surface of the upper electrode (202) and forms a stepped portion (FIG.3: where the 126 is positioned is the stepped portion), and 
wherein the flexible substrate (140) extends along the stepped portion (FIG.3: the dimension of 140 is along where the electrical pad 126 is positioned).

Claim 3. Kandori further teaches that
a direction in which the flexible substrate (140) extends is a direction along each of any two or more sides of four sides of a main surface of the semiconductor chip (120) (FIG.3: 140 has a dimension along the long side of 120).  

Claim 6. Kandori teaches in FIG.3 an ultrasonic probe ([0079]: the photoacoustic probe) comprising: 
a semiconductor chip (120) in which an ultrasonic transducer (103) including a lower electrode (203), a first insulating film covering the lower electrode, a cavity portion (205) disposed so as to overlap with the lower electrode in a plan view ([0081]: the capacitive transducer 103 arranged on the chip is covered with an insulating film…the electrode provided to the capacitive transducer 103 is completely insulated from the outside), a second insulating film covering the cavity portion (205), and an upper electrode (202) disposed so as to overlap with the cavity portion in a plan view is formed ([0049]: the first electrode 202 an the second electrode 203 that face each other while sandwiching the vibrating membrane 201 and the gap 205) and 
an electrode pad (126) electrically connected to the lower electrode (203) or the upper electrode (202) is formed ([0081]: the wiring connected to the first and second electrodes 202 and 203 on the front surface of the chip is drawn out to the electrode 126); and 
a flexible substrate (140) provided with a connection conductor portion (151) electrically connected to the electrode pad (126) ([0080]: the flexible printed wiring 151 is directly connected to the back surface of the chip 120; and [0082]: the flexible printed wiring 151 electrically connected on the back surface of the chip 120 is fixed onto the supporting member 140), 
wherein a height of a connection surface of the electrode pad connected to the connection conductor portion (126) is lower than a height of a lower surface of the lower electrode (203) (FIG.3: the position of 126 is lower than the position of 203).

Claim 11. Kandori teaches in FIG.3 an ultrasonic measurement apparatus  ([0079]: the photoacoustic probe) comprising: 
an ultrasonic probe (100) including a semiconductor chip (120) in which an ultrasonic transducer (103) is formed ([0081]: the capacitive transducer 103 arranged on the chip) and 
an electrode pad (126) electrically connected to an upper electrode (202) or a lower electrode (203) of the ultrasonic transducer is provided ([0081]: the wiring connected to the first and second electrodes 202 and 203 on the front surface of the chip is drawn out to the electrode 126) and 
a flexible substrate (140) in which a connection conductor portion (151) electrically connected to the electrode pad (126) is provided and the connection conductor portion is disposed in a portion overlapping with a part of the semiconductor chip (120) in a plan view ([0080]: the flexible printed wiring 151 is directly connected to the back surface of the chip 120; and [0082]: the flexible printed wiring 151 electrically connected on the back surface of the chip 120 is fixed onto the supporting member 140); and 
a control unit configured to control transmission and reception of ultrasonic waves of the ultrasonic probe ([0190]: by using the circuit configuration according to the present exemplary embodiment, the transmission and reception of the ultrasonic wave from the CMUT can be performed without the control signal from the outside) – the circuit configuration is considered the control unit as claimed, 
wherein a height of a connection surface of the electrode pad of the semiconductor chip connected to the connection conductor portion (151) of the flexible substrate (140) is lower than a height of a lower surface of the lower electrode (203) of the semiconductor chip (FIG.3: the position of 140 and 151 is lower than the position of 203).

Claim 12. Kandori further teaches that
an upper surface of the electrode pad (126) is disposed at a position lower than an upper surface of the upper electrode (202) and forms a stepped portion (FIG.3: where the 126 is positioned is the stepped portion), and 
wherein the flexible substrate (140) extends along the stepped portion (FIG.3: the dimension of 140 is along where the electrical pad 126 is positioned).

Claim 13. Kandori further teaches that
a direction in which the flexible substrate (140) extends is a direction along each of any two or more sides of four sides of a main surface of the semiconductor chip (120) (FIG.3: 140 has a dimension along the long side of 120).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Kiyose et al., US 2016/0058417 A1, hereinafter Kiyose.

Claims 4, 5 and 14. Kandori teaches all the limitations of claims 1 and 11, respectively.
Kandori does not teach that the flexible substrate has an opening opened from a front surface to a back surface thereof, and wherein a convex portion in which the ultrasonic transducer of the semiconductor chip is formed is disposed in the opening.  
However, in an analogous ultrasound transducer manufacture field of endeavor, Kiyose teaches that
the flexible substrate has an opening opened from a front surface to a back surface thereof, and wherein a convex portion in which the ultrasonic transducer of the semiconductor chip is formed is disposed in the opening, and wherein an acoustic lens is disposed on the convex portion ([0118]: forming an acoustic matching layer on a plan of an acoustic lens, the acoustic lens including a convex lens surface and the plane opposing the lens surface; and incorporating, into the opening portion of the wiring substrate, the acoustic lens on which the acoustic matching layer is formed such that the acoustic matching layer is in contact with the element substrate) – since the convex lens is incorporated into the substrate and the matching layer on a plane of the convex lens is in contact with the substrate, the portion disposed in the opening of the substrate to incorporate the convex lens is a convex portion.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of “the flexible substrate has an opening opened from a front surface to a back surface thereof, and wherein a convex portion in which the ultrasonic transducer of the semiconductor chip is formed is disposed in the opening, and wherein an acoustic lens is disposed on the convex portion” as taught in Kiyose for the advantage of “producing an ultrasonic device capable of efficiently receiving ultrasonic waves that are reflected”, as suggested in Kiyose, [0119].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Nomoto et al., US 2005/0199995 A1, hereinafter Nomoto.

Claim 8. Kandori teaches all the limitations of claim 6.
Kandori does not teach that the electrode pad is provided in a peripheral portion along at least one side of an upper surface of the semiconductor chip.
However, in an analogous transducer manufacture field of endeavor, Nomoto teaches that
the electrode pad is provided in a peripheral portion along at least one side of an upper surface of the semiconductor chip ([0180]: As shown in FIG.1…the pad electrodes 21, 23 and 25 are in the peripheral region of the chip 3, and the insulation layer 5 is outside the pad electrodes 21, 23 and 25).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of “the electrode pad is provided in a peripheral portion along at least one side of an upper surface of the semiconductor chip” as taught in Nomoto for the advantage of “improving heat dissipation characteristics without increasing the effective area”, as suggested in Nomoto, [0053].

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with the rejections to the base claim being overcome.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, with the rejections to the base claim being overcome.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793